 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                               No. 2: 19-cv-0450 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    KUERSTON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Defendants’ summary judgment motion is noticed for hearing before the

19   undersigned on January 30, 2020, at 10:00 a.m.

20          As observed by defendants in their reply to plaintiff’s opposition, plaintiff’s opposition

21   does not include a response to defendants’ statement of undisputed facts, as required by Local

22   Rule 260(b). In addition, as observed by defendants, plaintiff failed to file any evidentiary

23   documents cited in his opposition, as required by Local Rule 260(b). Plaintiff’s opposition refers

24   to deposition testimony and inmate declarations attached as exhibits to the deposition transcripts.

25          Defendants lodged courtesy copies of the deposition transcripts referenced in defendants’

26   motion (and plaintiff’s opposition), but plaintiff did not move for a court order making these

27   lodged deposition transcripts part of the court record. Local Rule 133(j) provides that, only

28   “[p]ertinent portion of the deposition intended to become part of the official record shall be
                                                        1
 1   submitted as exhibits in support of a motion or otherwise.” Local Rule 133(j) also states, “absent

 2   court order, neither courtesy hard copies nor electronic copies of entire deposition transcripts will

 3   become part of the official record.”

 4          Based on plaintiff’s failure to comply with the local rules, in the reply, defendants request

 5   that the court disregard all of plaintiff’s disputed facts and evidence cited in his opposition and

 6   instead deem defendants’ statement of undisputed facts as undisputed.

 7          Good cause appearing, IT IS HEREBY ORDERED that:

 8          1.    Plaintiff is ordered to show cause within fourteen days why defendants’ statement of

 9               undisputed facts should not be deemed undisputed; within that time, plaintiff may file

10               a properly supported opposition to defendants’ summary judgment motion;

11          2. The January 30, 2020 hearing regarding defendants’ summary judgment motion is

12               vacated; this hearing will be reset following the court’s review of plaintiff’s pleadings

13               filed in response to this order, if appropriate.

14   Dated: January 27, 2020

15

16

17
     Tay450.osc
18

19

20
21

22

23

24

25

26
27

28
                                                          2
